DETAILED ACTION
In Applicant’s Response filed 9/27/21, Applicant amended claims 1, 8, 16 and 17.  In the Supplemental Response filed 10/18/21, Applicant further amended claims 1, 8, 16 and 17. Claims 10-11 and 13 were cancelled. Claims 1-9, 12 and 14-17 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/18/21 have been fully considered as follows:
Regarding the objections to the claims, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Kevin Leung (attorney of record) on 12/6/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A brace for limiting motion of a joint of an appendage that is interposed between a first appendage portion and a second appendage portion of a patient,  the brace consisting of:
an upper member configured to removably couple to the first appendage portion of the patient, the upper member having proximal and distal ends;
a lower member configured to removably couple to the second appendage portion of the patient, the lower member having proximal and distal ends; and
a single non-linear torsion spring having an inner disk member disposed at a center of the non-linear torsion spring and an outer ring member coupled by a spiral member to the inner disk member, wherein each successive coil of the spiral member is defined by a radial width and is separated from adjacent coils of the spiral member by a radial spacing, wherein the radial width and radial spacing are varied with rotational position to map rotational load resistance versus rotational deflection between the upper member and the lower member, wherein the first and second directions are different from each other, 
wherein each of the first and second resistive forces increases in a nonlinear fashion relative to a change in angle from the home position along respective first and second  curves of a nonlinear force profile where  the first and second curves are asymmetrical along an X-axis representing an angular change from the home position  and a Y-axis representing a force required for angular deflection , and
wherein the distal end of the upper member is fixedly coupled to the outer ring member and the proximal end of the lower member  is fixedly coupled to the inner disk member to form a one piece structure having a movable joint configured to be aligned with the joint of the patient, such that when the patient attempts to move the appendage and associated joint, motion is resisted at the joint by the first or second resistive forces that increase in a nonlinear  fashion as the appendage is moved away from the home position in the first direction or the second direction, wherein the brace is configured such that during use, as the appendage is moved further away from the home position, a larger torque is required to move one unit of rotation to prevent abrupt deceleration when an end of a prescribed range of motion is reached.


In claim 4, line 2: “arm appendage” has been changed to --arm--.
In claim 5, line 2: “leg appendage” has been changed to --leg--.
In claim 6, line 2: “leg appendage” has been changed to --leg--.
CANCEL claims 9, 12, 14-15 and 17

Allowable Subject Matter
Claims 1-8 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. 
The subject matter not found was a brace consisting of an upper member, lower member, and a single non-linear torsion spring having an outer ring member coupled by a spiral member to an inner disk member, wherein each successive coil of the spiral member is defined by a radial width and is separated from adjacent coils of the spiral member by a radial spacing, wherein the radial width and radial spacing are varied with rotational position, wherein the distal end of the upper member is fixedly coupled to the outer ring member and the proximal end of the lower member is fixedly coupled to the inner disk member to form a one piece structure, the non-linear torsion spring being configured to provide first and second resistive forces against relative movement of the upper and lower members in respective first and second directions from a home position, wherein the first and second directions are different from each other, and wherein each of the first and second resistive forces increases in a first and second curves of a nonlinear force profile, wherein the first and second curves are asymmetrical, and wherein during use, as the appendage is moved further away from the home position in the first direction or the second direction, a larger torque is required to move one unit of rotation to prevent abrupt deceleration when an end of a prescribed range of motion is reached, in combination with the other elements in the claims.
The closest prior art of record is Rokosz (20130190669), which discloses a brace having a non-linear torsion spring and upper/lower members that are configured substantially as recited in claim 1 of the present application. Rokosz also teaches a nonlinear force profile in fig 3 configured so that as the flexion angle increases, force increases nonlinearly – but there is only a single resistive force, resisting movement in a single direction from the rest/home position – thus, Rokosz does not disclose first and second resistive forces against movement in first and second (different) directions from a home position or, more specifically, first/second curves that are asymmetrical as claimed. Also, the brace of Rokosz does not “consist” of an upper member, lower member, and a single non-linear torsion spring as required by claim 1 because it includes various elements in addition to these required features. Additionally, Rokosz does not disclose that the non-linear torsion spring has a one-piece structure and is silent regarding whether the radial width and radial spacing are varied with rotational position and whether, during use, a larger torque is required to move one unit of rotation to prevent abrupt deceleration when an end of a prescribed range of motion is reached as required by claim 1 of the present application. For at least these reasons, Rokosz fails to disclose or suggest the subject matter of claim 1 of the present application.
Carvey (20130075966) teaches a non-linear torsion spring assembly wherein the spiral torsion spring 1 is a one-piece structure (as shown in fig 1). Carvey also discloses that the torsion spring is configured so that as the angle of flexion increases, the torque applied increases in a nonlinear manner, but as shown in figure 5, like Rokosz, there is only a single resistive force, resisting movement in a single direction from the rest/home position. Thus, for at least this reason, Carvey fails to overcome the deficiencies of Rokosz.
Fichera et al (“A Numerical Model to Analyze the Dynamic Response of a Vehicle to Variations in Torque Transmitted by the Drive-line”; hereinafter referred to as “Fichera”) provides an illustration of a “characteristic” force profile for a torsion spring in figure 3. This profile shows that torsion springs provide both first and second resistive forces against relative movement in respective first and second directions from the home position wherein the first and second resistive forces increase in a nonlinear fashion relative to a change in angle from the home position along respective first and second curves that differ from one another. However, as shown in figure 3, the curves are not asymmetrical. Thus, for at least this reason, the teachings of Fichera do not overcome the deficiencies of Rokosz.
Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of independent claim 1.
Claims 2-8 and 16 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786